


Exhibit 10.58

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered into by and between
Anne H. McNamara (“Consultant”) and American Airlines, Inc., a Delaware
corporation (the “Company”) as of the 1st day of February, 2003.

 

WHEREAS, Consultant is capable of performing certain services and the Company
desires to have Consultant perform such services on its behalf.

 

NOW, THEREFORE, for and in consideration of the mutual agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Consultant agree
as follows:

 

1.                                       Services to be Rendered; Term;
Payment.  Consultant will provide consulting services at the Company’s request
(the “Services”).   Unless earlier terminated in accordance with the terms of
this Agreement, the Services will be provided for the period beginning February
1, 2003 and ending on April 30, 2003 (the “Term”).  Consultant shall have the
right to take reasonable vacation time (not to exceed two periods of five
business days each) during the Term and if she does, the Term shall be extended
commensurately without additional compensation.  For the Services, Consultant
will be paid a monthly fee in advance of $                   .   In addition,
Consultant will receive the additional benefits set forth in Schedule A over the
Term of the Agreement.

 

1

--------------------------------------------------------------------------------


 

2.                                       Time Devoted by Consultant.  Consultant
will perform the Services on a full-time basis.  Full-time is defined as efforts
commensurate with that of elected officers of the Company.   Thereafter, 
Consultant agrees to endeavor to be available for consultation upon reasonable
request from the Company.

 

3.                                       Reimbursable Expenses/Other
Expenditures.  The Company will reimburse Consultant for actual and reasonable
miscellaneous expenses incurred by the Consultant in performing the Services,
such expenses to include mailing, shipping, photocopying, long-distance
telephone and facsimile.  The Company will also reimburse Consultant for travel
and other reasonably related expenses incurred by Consultant in connection with
the provision of Services, provided such travel and related expenses are
approved by the Company in advance.   Consultant will submit to the Company a
statement of expenses to be reimbursed, on a form satisfactory to the Company,
stating in detail the nature of the expenditures and enclosing receipts or
detail for same.  The Company agrees that the reimbursement procedure for
Consultant will be reasonably similar to the procedure it employs for its
elected officers, as such procedure may change over time.

 

4.                                       Independent Contractor; Nature of
Services.  The Company and Consultant acknowledge and agree that Consultant is
an independent contractor for, and not an employee of, the Company, and that
Consultant will have no authority to bind, or to otherwise incur liability on
behalf of, the Company.  Further, Consultant agrees that the Company is not
responsible to collect or withhold federal, state or local taxes, including
income tax and social security, and that any and all taxes imposed, assessed or
levied as a result of this Agreement will be paid by Consultant (or, if paid by
the Company, reimbursed by Consultant to the Company promptly upon demand).

 

2

--------------------------------------------------------------------------------


 

5.                                       Confidentiality.  Consultant agrees
that the existence of this Agreement and any information Consultant receives or
reviews concerning the Company, including without limitation, any information
concerning the Company’s past, present and future research, marketing,
development, operations and business activities, is proprietary and confidential
to the Company and Consultant will keep such information strictly confidential
and will not disclose it to any third party or use it directly or indirectly for
any purpose except the performance of this Agreement unless required by law. 
Consultant agrees to return all such information and all compilations or
summaries or synopses thereof (and all copies of all of the foregoing) in
Consultant’s possession to the Company upon the termination of this Agreement. 
Further, any records maintained by Consultant for the Company will be and will
remain the property of the Company and, upon termination of this Agreement,
Consultant will return such records (and all copies thereof) to the Company or
will, if so requested by the Company, dispose of the same in accordance with the
Company’s instructions.

 

6.                                       Work Made for Hire.  Title and sole and
exclusive ownership of any invention, device, design or idea developed by
Consultant while performing the Services, whether patentable or otherwise, will
vest in the Company and Consultant agrees to take all necessary steps, and to
execute all documents reasonably required by the Company, to effectuate the
vesting of such title and ownership.  Any development, modification or
translation by Consultant of copyrightable material will be considered a “work
for hire” under the United States copyright laws, and the copyright in and to
such material will belong to the Company.  To the extent the development,
modification or translation may not be deemed a “work for hire”, Consultant will
be deemed to have assigned all copyright rights therein to the Company, and
Consultant will execute all documents required by the Company to effect such
assignment. 

 

3

--------------------------------------------------------------------------------


 

Consultant will promptly provide the Company with copies of all developments,
modifications or translations made by or for Consultant.

 

7.                                       Default. If either party to this
Agreement defaults in the performance of any term or condition hereof, or does
or permits anything to be done contrary to any term or condition hereof, and
such default continues uncured for a period of ten (10) days following receipt
of written notice thereof from the nondefaulting party to the defaulting party,
then the nondefaulting party may terminate this Agreement immediately after
giving written notice of such termination and may pursue any other remedies
available at law or in equity.

 

8.                                       Indemnity. The Company hereby waives
any claim, including without limitation, claims of malpractice or negligence
with respect to Consultant’s performance of, or failure to perform, her duties
hereunder.

 

The Company hereby agrees to indemnify and hold harmless Consultant from and
against any and all claims, liabilities, losses, damages, judgments, penalties
and expenses (including reasonable attorneys’ fees and litigation expenses),
which may be imposed upon, incurred by or recovered from the Consultant as a
direct or indirect result of either party’s performance of, or failure to
perform, its obligations under this Agreement, or either party’s negligent or,
in the case of the Company, its willful misconduct in its performance hereunder.

 

The Company acknowledges and agrees that this Agreement does not in any way
release, modify or amend its obligations to Consultant with respect to
indemnification and defense for the period she served as an elected officer of
the Company.

 

4

--------------------------------------------------------------------------------


 

9.                                       Right to Act as a Consultant.  The
Company and Consultant agree to conduct all activities under this Agreement in
compliance with all applicable laws and regulations.

 

Consultant agrees not to represent, advise, give advice to or otherwise consult
with, any other travel related company or related entity without prior Company
approval during the Term.  The Company will not unreasonably withhold such
approval.  Consultant also agrees that if she represents, advises, gives advice
to or otherwise consults with, any person, corporation, partnership or other
entity during the Term she will notify the Company to whom the services are
being provided.  In any such instance Consultant will be bound by the
Confidentiality section previously outlined in this Agreement.

 

10.                                 Right to Audit.  Consultant will keep
complete records and accounts from which may be determined the actual cost of
expenses incurred under this Agreement.  Such records and accounts will be open
for inspection, examination, audit and copying by the Company or its designated
representatives at all reasonable times.  Consultant will keep and preserve all
such records and accounts throughout the Term and for a period of one year after
the termination of this Agreement.

 

11.                                 Assignment and Delegation.  Consultant may
not assign this Agreement, in whole or in part, or delegate or subcontract any
rights or duties hereunder, without the prior written consent of the Company.

 

12.                                 GOVERNING LAW.  THIS AGREEMENT WILL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE

 

5

--------------------------------------------------------------------------------


 

STATE OF TEXAS WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.  THE PARTIES
HERETO AGREE THAT THE PROPER FORUM FOR ANY ACTIONS BROUGHT HEREUNDER WILL BE IN
THE DISTRICT COURT OF TARRANT COUNTY, TEXAS OR THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS, FORT WORTH DIVISION.

 

                                               
13.                                 Notices.  Unless otherwise provided herein,
all notices or other communications hereunder will be in writing and will be
deemed to have been received (i) when delivered personally by hand to the
recipient or when transmitted by facsimile to the recipient (with telephonic
confirmation by the sender to the recipient), (ii) one business day after
mailing by overnight courier, (iii) three days after mailing by United States
registered or certified first class mail (postage prepaid) or (iv) five days
after mailing by United States first class mail (postage prepaid), to the
parties at the following addresses (or at such other addresses as will be
specified by notice in accordance with this section):

 

If to Consultant:

If to the Company:

 

 

Anne H. McNamara

American Airlines, Inc.

3510 Turtle Creek Blvd., #2D

4333 Amon Carter Blvd., MD5675

Dallas, TX  75219

Fort Worth, TX 76155

Facsimile:  214/526-7808

Facsimile: 817-967-4313

 

Attention: Corporate Secretary

 

14.                               Construction.  The parties acknowledge that
this Agreement is the result of mutual negotiation.  Accordingly, this Agreement
will not be construed against the party preparing and drafting it, but will be
construed as if both parties jointly prepared and drafted it.  Any uncertainty
or ambiguity will not be interpreted against either party by virtue of such
party’s actual role in the preparation and drafting hereof.

 

6

--------------------------------------------------------------------------------


 

15.                                 Termination.  This Agreement will terminate
upon the expiration of the Term.  The termination of this Agreement will also
cancel all Consultant benefits outlined in Schedule A of this Agreement as of
the date of termination (subject to Consultant’s right to purchase certain
equipment as described in Schedule A).

 

16.                                 Miscellaneous.  This Agreement constitutes
the entire agreement between the parties relating to the subject matter hereof
and supersedes any prior agreements and understandings, whether oral or written,
between the parties.  No modification, amendment or change hereof will be
effective or binding on any party unless set forth in a writing, duly executed
by the parties.  The waiver by any party hereto of any requirement or obligation
arising hereunder will not operate or be construed as a subsequent waiver
thereof.  This Agreement will be binding upon and will inure to the benefit of
the parties, their legal representatives, successors and assigns.  The headings
in this Agreement are for purposes of reference only and will not limit or
define the meaning hereof.  This Agreement may be executed in one or more
counterparts, each of which will be an original but all of which will constitute
one instrument.  If any provision contained in this Agreement will for any
reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability will not invalidate this entire
Agreement.  Such provision will be deemed to be modified to the extent necessary
to render it valid and enforceable, and if no such modification will render it
valid or enforceable, then this Agreement will be construed as if not containing
such provision.

 

7

--------------------------------------------------------------------------------


 

The parties have duly executed this Agreement as of the date first written
above.

 

Consultant

 

 

By:

 

 

 

Anne H. McNamara

 

 

 

 

 

AMERICAN AIRLINES, INC.

 

 

 

 

By:

 

 

 

G. F. Kennedy

 

Senior Vice President and General Counsel

 

8

--------------------------------------------------------------------------------
